DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (hereinafter “Sun”), US Pub. No. 2021/0174762 in view of Kim et al. (hereinafter “Kim”), US Pub. No. 2020/0111405.
Regarding claim 1, Sun teaches a driving method, comprising: obtaining an original grey value of each sub-pixel of a (n+1)th frame and an original grey value of each sub-pixel of a nth frame (fig. 4, S401); comparing the original grey value of each sub-pixel of the (n+1)th frame with a high grey value threshold and comparing the original grey value of each sub-pixel of the nth frame with a low grey value threshold (fig. 4, S404); if the original grey value of each sub-pixel of the (n+1)th frame is higher than with the high grey value threshold and the original grey value of each sub-pixel of the nth frame is lower than the low grey value threshold, then adjusting the original grey value of each sub-pixel of the nth frame to be a predetermined grey value and outputting adjusted original grey value of each sub-pixel of the nth frame (fig. 4, S405-S408); obtaining an original grey value of each sub-pixel of a (n-1)th frame and the adjusted original grey value of each sub-pixel of the nth frame (fig. 4, S409); and wherein the predetermined grey value is higher than the low grey value threshold and lower than the high grey value threshold and n is an integer higher than 2 (fig. 4, S405-S410).
Sun fails to explicitly teach outputting a target grey value of each sub-pixel of the nth frame according to the adjusted original grey value of each sub-pixel of the nth frame, an original grey value of each sub-pixel of the (n-1)th frame and a look-up table.
However, in the same field of endeavor, Kim teaches a driving controller utilizing a lookup table that includes greyscale values of the image frames that are used for compensation ([0082]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the mapping table of Sun to include the lookup table feature of Kim. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with enhanced display quality.
Regarding claim 2, Sun teaches wherein the step of obtaining the original grey value of each sub-pixel of the (n+1)th frame and the original grey value of each subpixel of the nth frame comprises: obtaining the original grey value of each subpixel of the nth frame from a first storage circuit (fig. 2, memory 201).
Regarding claim 3, Sun teaches after obtaining the original grey value of each subpixel of the nth frame from a first storage circuit, storing the original grey value of each subpixel of the (n+1)th frame into the first storage circuit ([0042]).
Regarding claim 4, Sun teaches wherein the step of obtaining the original grey value of each subpixel of (n-1)th frame and the adjusted original grey value of each subpixel of the nth frame comprises: obtaining the original grey value of each subpixel of the (n-1)th frame from a second storage circuit (fig. 2, second memory 203).
Regarding claim 5, Sun teaches after obtaining the original grey value of each subpixel of the (n-1)th frame from a second storage circuit, outputting the original grey value of each subpixel of the nth frame to the second storage circuit ([0042]).
Regarding claim 6, it is a driving device of claim 1 and is rejected on the same grounds presented above.
Regarding claims 7-10, they have similar limitations to those of claims 2-5 and are rejected on the same grounds presented above.
Regarding claim 11, it is a liquid crystal display device of claim 1 and is rejected on the same grounds presented above.
Regarding claims 12-15, they have similar limitations to those of claims 2-5 and are rejected on the same grounds presented above.
Response to Arguments
4.	Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. Applicant argues that prior art fails to teach addressing each subpixel and adjusting based on grayscale values of each subpixel. Examiner, respectfully, disagrees. Kim teaches utilizing a lookup table that addresses the grayscale values of frame data (grayscale values of pixels in frame) and both Kim and Sun teach making adjustments based off grayscale values. According to broadest reasonable interpretation, a person having ordinary skill in the art would combine the two references to obtain applicant’s claimed invention. Therefore, the rejection is maintained.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622